Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón, a la cual se unen los Jueces Asociados Señores Rebollo López y Hernández Denton.
A medida que la economía ha ido empeorando, hemos observado una peligrosa e inquietante tendencia hacia la utilización del proceso criminal como mecanismo de coac-ción y cobro en situaciones cuya naturaleza es primordial-mente civil. Hoy nuevamente tenemos ante nosotros una *1023de éstas. Se ha pretendido usar el procedimiento criminal para el cobro de una deuda ordinaria.(1) Por considerar que este tipo de situación es no sólo contraria a lo establecido por el ordenamiento jurídico, sino nociva al mismo, no po-demos suscribir la sentencia que hoy emite la mayoría.
De un examen de los hechos, a la luz de la exposición narrativa de la prueba, la prueba documental y los autos originales, surge con meridiana claridad que no se confi-guró el delito de apropiación ilegal agravada. Veamos.

Exposición de hechos

El aquí apelante fue acusado de. dos (2) delitos: el de apropiación ilegal agravada y el de posesión y traspaso de documentos falsificados, infracciones correspondientes a los Arts. 166(b) y 272 del Código Penal, 33 L.P.R.A. sees. 4272(b) y 4592. La prueba de cargo consistió fundamental-mente en el testimonio de cinco (5) testigos. Tres (3) de los testigos, a la fecha de los hechos, se desempeñaban como empleados de la Cámara de Representantes de Puerto *1024Rico. Los otros dos (2) testigos fueron la cajera (“teller”) que cambió el cheque en cuestión y el supuesto perjudicado. Consideremos estos testimonios.
La Sra. Raquel Rodríguez, Oficial Pagador de la Cá-mara de Representantes, declaró que el 30 de julio de 1986 expidió el cheque núm. 010477, por concepto de dietas, por la suma de $360 a favor del Representante a la Cámara Héctor González Cruz, y que ese día le entregó este cheque al señor Rafael Rivera Ruiz. A su vez, el señor Rivera Ruiz declaró que trabajaba como mensajero de la Cámara de Representantes y que entregó el cheque a la Sra. Miriam Arroyo Espada, oficinista del Representante Concepción Báez. La señora Arroyo Espada atestiguó que recibió el cheque, firmó el correspondiente recibo y lo entregó al acu-sado, aquí apelante, debido a que la secretaria del Repre-sentante González Cruz no se encontraba.
El testimonio de la Sra. Carmen Sonia Meléndez An-dino, cajera en la Cooperativa de Ahorro y Crédito de la Policía de Puerto Rico (Cooperativa), es sumamente importante. Esta atestó que el 31 de julio de 1986 el acu-sado acudió a la Cooperativa a realizar una serie de transacciones. También dijo que éste depositó varios che-ques en la cuenta de ahorros del Representante González Cruz y cambió el cheque núm. 010477 por la suma de $360 girado a favor del Representante González Cruz, quien para ese entonces era jefe del apelante. Durante el contra-interrogatorio, la testigo Meléndez Andino no pudo recor-dar cuántos cheques habían sido depositados, pero sí recor-daba que uno de los cheques depositados era de $166. Indicó recordar esa transacción y al acusado porque, según ella, por lo regular éste le hacía depósitos a su jefe. “Decla-ró tambi[é]n que por lo regular la transacción envolvía cambiar un cheque de $360.00 y depositar un cheque de $166.00. El Sr. José Pinto Lugo con frecuencia realizaba esa transacción para el Sr. González Cruz.” (Enfasis suplido.) E.N.P., pág. 2.
*1025La Fiscalía trajo como último testigo al supuesto perju-dicado Héctor González Cruz, quien se desempeñaba como Representante a la Cámara.(2) Este declaró que para julio de 1986 el acusado apelante trabajaba con él en la Comi-sión de Asuntos de Veteranos. Por motivo de sus vacacio-nes, dijo que salió de Puerto Rico el 22 de julio de 1986 y regresó el 3 ó 4 de agosto de ese mismo año. Con respecto al cheque núm. 010477 por la suma de $360, indicó que no lo endosó, que nunca recibió ese cheque ni su importe. Con-tinuó atestiguando que el acusado lo visitó en su residencia “y le indicó que hab[í]an tenido necesidad de un dinero de emergencia y había utilizado los $360.00 que correspond[í]an al cheque”. E.N.P., pág. 3. Expresó haber aceptado los $180 en efectivo que le entregó el acusado, quien también le dijo que había pagado la mensualidad de un préstamo del Representante “por lo que todo ‘quedaba pago’ ”.
Durante el contrainterrogatorio, el testigo González Cruz reiteró que el acusado apelante “le había entregado $180.00 en efectivo y le mostró un recibo de haber pagado una mensualidad de una cuenta del Sr. González Cruz y le indic[ó] que ‘todo quedaba pago’L] Señaló por último que había radicado el caso [porque] el acusado todavía le debía algún dinero”. E.N.P., pág. 3.
Mediante votación 9-3 en ambos cargos, un jurado en-contró al acusado culpable de los dos (2) delitos que se le imputaban. No obstante, el tribunal lo absolvió del cargo de posesión y traspaso de documentos falsificados al decla-rar con lugar una moción de absolución perentoria.
El apelante Pintos Lugo señala como error, entre otros, *1026que el tribunal de instancia lo declaró culpable del delito de apropiación ilegal agravada porque dicho delito no se probó más allá de duda razonable. Entendemos que le asiste la razón. Aplicando el criterio constitucional de duda razonable al caso ante nos, encontramos que la evidencia creída por el juzgador de los hechos (el Jurado) es insufi-ciente en derecho para establecer la culpabilidad del acu-sado más allá de duda razonable.
I — I H-1
Conforme al Art. 165 del Código Penal, 33 L.P.R.A. see. 4271, el delito de apropiación ilegal consiste en apropiarse ilegalmente de un bien mueble ajeno sin violencia ni intimidación.
Toda persona que ilegalmente se apropiare sin violencia ni intimidación de bienes muebles, pertenecientes a otra persona, será sancionada con pena de reclusión por un término que no excederá de seis meses, multa que no excederá de quinientos (500) dólares, pena de restitución, o cualquier combinación de éstas, a discreción del tribunal. 30 L.P.R.A. see. 4271.
Como actos de apropiación se contemplan todas las for-mas clásicas de desposesión. Véanse: Art. 7(5) del Código Penal, 30 L.P.R.A. see. 3022(5); Pueblo v. Uriel Alvarez, 112 D.P.R. 312, 317 (1982). La apropiación ilegal se considera delito grave si el valor de los bienes apropiados excede de $200. Art. 166(b) del Código Penal, supra.
El elemento mental que se requiere para configurar el delito de apropiación ilegal es la intención específica de apropiarse de los bienes ajenos. Pueblo v. Miranda Ortiz, 117 D.P.R. 188 (1986), y casos allí citados. “La intención criminal es una condición subjetiva y, como tal, sólo puede descubrirse su existencia por las circunstancias que concu-rren en el hecho delictivo. Pueblo v. De León, 102 D.P.R. 446 (1974); Pueblo v. Tribl. de Distrito y Colón, Int., 74 *1027D.P.R. 838 (1953); Pueblo v. Santiago, 54 D.P.R. 167 (1939).” íd., pág. 194.
El Art. 14 del Código Penal, 33 L.P.R.A. sec. 3061, esta-blece que nadie podrá ser sancionado por úna acción pena-lizada por ley si la misma no se realiza con intención o negligencia criminal. El segundo párrafo del Art. 14, supra, aclara que la intención o negligencia criminal se manifies-tan por las circunstancias relacionadas con el delito, la ca-pacidad mental de la persona y, por último, las manifesta-ciones y conducta de la persona.
Tal como ocurrió en Pueblo v. Miranda Ortiz, supra, la situación de hechos en este caso revela una ausencia total de intención criminal. Conforme a la exigencia del Art. 14 del Código Penal, supra, procede que discutamos las cir-cunstancias relacionadas con el delito imputado así como también las manifestaciones y conducta del apelante.(3)
A. Circunstancias relacionadas
La prueba desfilada por el Ministerio Público demuestra en detalle el curso del cheque en cuestión desde que éste fue expedido por la Oficial Pagador hasta que llegó a las manos del apelante. La oficinista de la Cámara de Repre-sentantes —Miriam Arroyo Espada— testificó que fue ella quien hizo entrega del cheque al señor Pintos Lugo. El che-que fue entregado al apelante porque éste estaba autori-zado a recibir los cheques de su jefe, el Representante a la Cámara Héctor González Cruz.
Surge con claridad de la exposición narrativa de la prueba que el apelante no obtuvo el cheque ilegalmente. No medió fraude, ni tampoco el apelante se apoderó del cheque subrepticiamente. La prueba de cargo demostró todo lo contrario a lo que el señor González Cruz le había indicado originalmente al Fiscal investigador, esto es, que *1028su empleado “Pintos Lugo había ido [a] buscar el cheque a la división de finanzas y había firmado el recibo de los cheques”.(4) El apelante no acudió a buscar el cheque, sino que la oficinista Arroyo Espada vino donde él (a su oficina) a entregarle el cheque.
Tampoco el referido cheque fue cambiado en efectivo ilegalmente. La cajera de la Cooperativa, testigo del Minis-terio Público, declaró que el apelante por lo regular cam-biaba el cheque de $360 a la vez que depositaba otro che-que por $166, y que con frecuencia realizaba esa transacción para el señor González Cruz. Tanto los depósi-tos como el cambio en efectivo del cheque de dietas eran transacciones que el apelante realizaba con regularidad con la autorización de su jefe. El Ministerio Público no aportó prueba de que en esta ocasión el señor González Cruz hubiese variado estas instrucciones. El dinero en efectivo, producto del cambio del cheque, no fue poseído ilegalmente por el apelante. Por haber salido del país el señor González Cruz, no era factible para el apelante en-tregarle el dinero hasta que éste regresara del exterior por lo que, entre tanto, la posesión del dinero era legal.
Al examinar la prueba documental nos percatamos que los endosos de ambos cheques son idénticos, tanto el que se depositó como el que se cambió en efectivo. El cheque cam-biado, núm. 010477, por la suma de $360 constituye el Exhibit I del Pueblo. El cheque depositado, núm. 010523, por la suma de $166.66 constituye el Exhibit I por estipulación de las partes y tiene al dorso idéntica información que el cheque anterior. El apelante realizaba ambas transaccio-nes con frecuencia con la autorización de su jefe, el señor González Cruz.
La transacción del cambio del cheque en efectivo ocurrió el jueves 31 de julio. El señor González Cruz regresó de vacaciones, conforme a su propio testimonio durante el jui-*1029ció, el domingo 3 o el lunes 4 de agosto. El apelante volun-tariamente lo visitó en su residencia “pocos días después de regresar”. Allí, el apelante le mostró un recibo por haber pagado una mensualidad de una cuenta del señor González Cruz y le entregó en efectivo el balance de $180. Obvia-mente, el pago de tal cuenta sólo pudo haberse realizado si el propio señor González Cruz hubiese dado al apelante los datos necesarios para hacer tal pago (e.g., núm. de prés-tamo, mensualidad del préstamo, institución bancaria).
Durante esa visita a su hogar, según lo que el Represen-tante declaró en juicio, el señor Pintos Lugo voluntaria-mente “le indicó que hab[í]an tenido necesidad de un dinero de emergencia y había utilizado los $360.00 que correspondían al cheque”. E.N.P., pág. 3. Considerando que transcurrieron pocos días entre el recibo del cheque por parte del apelante y la entrega del dinero al señor Gonzá-lez Cruz, esta supuesta admisión por parte del apelante —en el sentido de que había utilizado la totalidad del che-que— no es susceptible de ser interpretada, no es compatible con el hecho de que el apelante le pagó a su jefe la mensualidad del préstamo por una suma ascendente a $180. No obstante, aunque concluyéramos que admitió ha-ber utilizado la totalidad de los $360, esto no necesaria-mente implica que admitió haberse apropiado de este dinero. Veamos.
B. Manifestaciones y conducta del apelante
Aún cuando el apelante hubiese utilizado la totalidad de los $360, en este caso no existe la intención criminal para configurar el delito de apropiación ilegal. Si bien el Art. 7 (5) del Código Penal, supra, define “apropiare” como que incluye “malversar, defraudar, ejercer control ilegal, usar, sustraer, apoderarse, o en cualquier forma hacer propio cualquier bien o cosa en forma temporal o permanente”, el uso temporal del bien tiene que hacerse con la intención criminal. La falta de intención criminal queda demostrada *1030por la totalidad de las circunstancias involucradas en la situación en específico de que se trate.
Como ya señalamos, el apelante estaba en la posesión legal del dinero en efectivo debido a la autorización dada por su jefe, a quien el apelante no podía entregarle dicha suma hasta tanto regresara de viaje. El uso temporero del bien efectuado por el señor Pintos Lugo no puede catalo-garse como criminal. A lo sumo, estamos frente a un error de juicio de parte del acusado apelante. La evidencia cir-cunstancial demuestra que obviamente éste creyó que de-bido a la relación de confianza existente entre él y su jefe, en ausencia de éste último y en caso de emergencia, él tenía autorización tácita para utilizar el dinero, durante un breve lapso de tiempo, a manera de préstamo. Siempre y cuando, claro está, que lo repusiera y entregase al volver su jefe de vacaciones.(5)
Por la propia declaración del supuesto perjudicado sabe-mos que el apelante fue diligente en entregarle el dinero. En primer lugar, el apelante acudió voluntariamente a la residencia del señor González Cruz a hacerle entrega del dinero. No esperó a que su jefe lo llamase o lo buscase para reclamarlo. Tampoco dejó que pasara mucho tiempo. Acu-dió donde su jefe a los pocos días de éste regresar. En se-gundo lugar, durante esa visita el apelante informó tam-bién voluntariamente y sin que fuese necesario que había tenido una emergencia y había tenido que utilizar el dinero. En esa ocasión le mostró al señor González Cruz un recibo, el pago de la mensualidad de un préstamo, y le entregó el balance correspondiente. No retuvo suma al-*1031guna para sí. En tercer lugar, en vez de guardar silencio sobre el uso que había hecho del dinero durante una emer-gencia, se lo informó a su jefe. Esto demuestra el grado de confianza que existía entre ambos. Después de todo, si el acusado apelante no hubiese informado al señor González Cruz sobre el uso del dinero, éste jamás se hubiese enterado. La admisión hecha por el acusado y toda su con-ducta reflejan precisamente que no tenía la intención de apropiarse del dinero perteneciente al señor González Cruz (lo cual se requiere para cometer el delito).
Avala esta conclusión la propia conducta del señor Gon-zález Cruz de esperar más de un (1) año para acusar al apelante por estos hechos (6) y entonces, de acuerdo con su propio testimonio, sólo lo hizo porque le fue imposible co-brarle otra deuda al apelante. Obviamente el señor Gonzá-lez Cruz no consideró que el uso del dinero por parte de su empleado, para una emergencia y por tan corto lapso de tiempo, era una conducta delictiva y configuraba el delito de apropiación. Las actuaciones del señor González Cruz lo que reflejan es que éste había dado una anuencia tácita al uso del dinero, la cual ratificó, también tácitamente, al ser informado de este hecho por el propio acusado apelante. Conforme a sus propias declaraciones durante el contrain-terrogatorio, de no haber sido porque el apelante le debía algún dinero por otro concepto, el señor González Cruz no lo hubiese denunciado.(7)
Resulta significativo que la conducta del apelante no perjudicó a nadie, puesto que el señor Pintos Lugo realizó el pago del préstamo de su jefe y el Representante recibió el restante del importe del cheque casi inmediatamente *1032después de regresar de sus vacaciones.(8) Irónicamente, en este caso, al declarar culpable al señor Pintos Lugo lo que en realidad se ha logrado es penalizarlo por su honestidad al admitir que, durante una emergencia, usó el dinero que tenía en su posesión legítimamente. Por este acto de decir la verdad, acto que a lo sumo involucró el uso de un máximo de $360 por espacio de varios días, la sociedad, mediante la sentencia que hoy suscribe la mayoría de este Tribunal, le ha impuesto al acusado apelante Pintos Lugo “intereses más que usurarios”: la pena de diez (10) años de presidio bajo el régimen de sentencia suspendida y el pago de $280 a favor del Estado.
Por todo lo antes expuesto procede revocar la sentencia apelada y, por lo tanto, disentimos.

 Nos resulta increíble que este caso lo llevara la División para Combatir la Corrupción Gubernamental del Departamento de Justicia. Esta división comenzó a funcionar en marzo de 1985 y tiene, entre otros, el propósito de combatir la corrup-ción mediante la investigación y el procesamiento de funcionarios públicos que en el desempeño de su cargo incurran en conducta delictiva. Informe de la Labor Reali-zada (1985-1988) del Departamento de Justicia, pág. 144.
Los delitos que se investigan en esta División son principalmente aquellos contra el erario, la función pública y otros relacionados. La función de los fiscales adscritos a esta división es investigar las querellas recibidas y procesar aquellos casos donde exista prueba más allá de duda razonable. Sin embargo, en los casos en que no se configura delito alguno, el Fiscal tiene el deber de hacer las recomendaciones perti-nentes en el área civil y/o administrativa. (Enfasis suplido.) Documento interno del Departamento de Justicia, Capítulo I “La División para Combatir la Corrupción Gubernamental”, preparado por los fiscales Delia I. Cabán Dávila, Mayra E. López Mulero y Valentín López Llamas, págs. 5, 6, 8.
Nos parece que los hechos de este caso, en el cual no se configuró delito alguno, no quedan enmarcados dentro del propósito que movió a que se creara esta división. Aún más, debido a los limitados recursos fiscales para combatir la corrupción guber-namental, la acusación presentada en este caso desvirtúa el propósito para el cual fue creada la referida división y mal utiliza los escasos recursos que tiene disponible.


 El testimonio del testigo González Cruz contenía unas supuestas admisiones hechas por el acusado al testigo. Debido a que existía un documento (“Informe sobre reunión”) firmado por el Fiscal y la defensa en el cual el Fiscal informó que no existía prueba sobre admisiones o confesiones del acusado, originalmente el tribunal no permitió que esta admisión pasara al Jurado. Sin embargo, luego reconsideró y per-mitió al testigo declarar en presencia del Jurado, siempre con la objeción de la defensa.


 No se discutirá la capacidad mental del apelante debido a que no ha sido levantada su inimputabilidad. Prevalece, pues, la presunción de que el acusado cuenta con la capacidad suficiente para comprender la criminalidad de sus actos.


 Así lo declaró el señor González Cruz en el contrainterrogatorio. Véase E.N.P., pág. 3.


 Amerita que se destaque el Exhibit II del Pueblo. Este consiste en la hoja de depósito que llevó el apelante el 31 de julio de 1986 para depositar tres (3) cheques a la cuenta del señor González Cruz. El total de los cheques depositados (por $555.25, $566.35 y $166.66) fue por la suma de $1, 288.26. Si el apelante hubiese querido cambiar en efectivo cualquiera de estos cheques con el propósito de apropiarse ile-galmente del dinero, lo pudo haber hecho fácilmente. Sin embargo, el testimonio de la cajera de la Cooperativa de Ahorro y Crédito de la Policía de Puerto Rico fue que el apelante sólo cambió en efectivo el cheque de $360 que era aquel que con regula-ridad hacía efectivo.


 Nótese que desde la entrega del dinero hasta la fecha de la denuncia (12 de agosto de 1987) transcurrió más de un (1) año.


 No surge del testimonio del señor González Cruz el motivo de dicha deuda, pero no hubo evidencia en el juicio que relacionase la suma adeudada al testigo con el cheque de $360. Cabe señalar que el tribunal no ordenó la restitución al señor González Cruz de suma alguna.


 Aún cuando en el directo el señor González Cruz inicialmente testificó que nunca recibió el importe del cheque, luego aceptó haber visto el recibo del pago de su préstamo y admitió haber recibido del apelante el balance en efectivo.